Order entered October 11, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-13-00524-CV

                          BRIAN CAYCE BERTRAND, Appellant

                                              V.

                      JOHN DAVID BERTRAND, ET AL., Appellees

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 11-15646

                                          ORDER
       We GRANT appellees’ October 8, 2013 unopposed motion to file an amended brief.

Appellees shall file their amended brief on or before Monday, October 14, 2013.


                                                     /s/   ADA BROWN
                                                           JUSTICE